Citation Nr: 1637412	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active duty service from September 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Additional evidence was received by the Board following the certification of the appeal.  The Veteran's representative waived initial RO consideration of this evidence in an August 2016 signed statement.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The preponderance of the evidence does not show limitation of flexion of the left knee to 45 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the Veteran's left knee strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a letter dated in December 2011, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order. 

 Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Service connection for residuals of a left knee injury was established in a July 1980 rating decision.  Service connection was granted on the basis that the service treatment records documented an injury to the left knee.  The left knee disability was assigned a 10 percent disability rating.  The Veteran's present claim for an increased rating for his left knee disability was received in December 2011.  

The Veteran's left knee disability has been rated by the RO under Diagnostic Code 5010.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

On VA examination in January 2012, the Veteran reported that over the years, he has experienced increased pain in his knee.  He denied any flare-ups of the knee.  Flexion of the left knee was to 135 degrees with objective evidence of painful motion beginning at 125 degrees.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, post-test flexion was to 135 degrees.  Post-test extension was to 0 degrees.  There was no additional limitation in range of motion of the knee following repetitive-use testing.  There was functional loss and/or functional impairment of the knee.  Functional loss was described as pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing was normal.  Joint stability tests were normal.  There was no history of recurrent patellar subluxation/dislocation of the left knee.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  He had not had a total knee joint replacement.  He had not had arthroscopic or any other knee surgery.  He did not use any assistive devices.  The examiner noted that the Veteran's knee condition did not impact his ability to work.  The diagnosis was left knee strain/sprain, with chronic pain.

On VA examination in June 2013, the Veteran reported longstanding pain in the left knee after walking about a mile.  Flare-ups were described as increased pain after waling about a mile but the Veteran did not think his range of motion would change during a flare-up.  Flexion of the left knee was to 130 degrees with objective evidence of painful motion beginning at 130 degrees.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, post-test flexion was to 130 degrees.  Post-test extension was to 0 degrees.  There was no additional limitation in range of motion of the knee following repetitive-use testing.  There was functional loss and/or functional impairment of the knee.  Functional loss was described as less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing was normal.  Joint stability tests were normal.  There was no history of recurrent patellar subluxation/dislocation of the left knee.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  He had not had a total knee joint replacement.  He had not had arthroscopic or any other knee surgery.  He did not use any assistive devices.  The examiner noted that the Veteran's knee condition did not impact his ability to work.  The diagnosis was strain, left knee.

On VA examination in December 2013, the Veteran reported that his left knee became quite painful at times, usually when he has been walking or performing repetitive squat exertions.  He denied any flare-ups of the knee.  Left knee flexion was to 140 degrees with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, post-test flexion was to 140 degrees.  Post-test extension was to 0 degrees.  There was no additional limitation in range of motion of the knee following repetitive-use testing.  There was no functional loss and/or functional impairment of the knee.  There was tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing was normal.  Joint stability tests were normal.  There was no history of recurrent patellar subluxation/dislocation of the left knee.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  He had not had a total knee joint replacement.  He had not had arthroscopic or any other knee surgery.  He did not use any assistive devices.  The diagnosis was pes anserine bursitis of the left knee.                  

On VA examination in June 2014, the Veteran reported longstanding pain in his left knee which was also present after weight-bearing and squatting.  He described increased pain with flare-ups.  Left knee flexion was to 130 degrees with no objective evidence of painful motion.  Left knee extension was to 0 degrees with no evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, post-test flexion was to 130 degrees.  Post-test extension was to 0 degrees.  There was no additional limitation in range of motion of the knee following repetitive-use testing.  There was functional loss and/or functional impairment of the knee.  Functional loss was described as less movement than normal.  There was no tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing was normal.  Joint stability tests were normal.  There was no history of recurrent patellar subluxation/dislocation of the left knee.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  He had not had a total knee joint replacement.  He had not had arthroscopic or any other knee surgery.  He used a cane because of back, hip and knee conditions.  The diagnosis was left knee strain.  

The examiner noted that the left knee condition would affect his ability to perform a weight-bearing job but not his ability to perform a sedentary job.  The examiner stated that there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or with repetitive use over a period of time.  Moreover, based on the available evidence and examination findings, the examiner felt that it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion as a consequence of a flare or exacerbation outside the clinical setting.  

An April 2015 private x-ray report of the left knee revealed osteoarthritis and quadriceps enthesopathy changes.  A June 2015 private treatment record shows 
that the Veteran received a steroid injection for treatment of pain in the left knee.  
 
The Board finds that a rating greater than 10 percent for the service-connected left knee disability is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.  On VA examination in January 2012, flexion of the left knee was to 135 degrees with pain beginning at 125 degrees and extension was to 0 degrees with no objective evidence of painful motion.  On VA examination in June 2013, flexion of the right knee was to 130 degrees with pain beginning at 130 degrees and extension was to 0 degrees with no objective evidence of painful motion.  Moreover, on VA examination in June 2014, left knee flexion was to 130 degrees and extension was to 0 degrees with no evidence of painful motion in performing either motion.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Thus, a higher evaluation under these diagnostic codes is not warranted. 

As for instability, the VA examination reports do not reveal any objective evidence of instability of the left knee.  Thus, a separate rating based on recurrent subluxation or lateral instability of the left knee under Diagnostic Code 5257 is not warranted. 

As there has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

The medical evidence also does not reflect that the Veteran's reports of knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent in the left knee.  See 38 C.F.R. § 4.40; DeLuca, supra. The Veteran's complaints of pain and weakness are adequately addressed by the 10 percent rating presently assigned. 

In summary, the Board finds that an evaluation in excess of 10 percent is not warranted for the left knee at any time during the course of the appeal.

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service-connected left knee disability and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. In this case, neither the record nor the appellant has raised a claim for TDIU, in conjunction with this appeal.  Therefore, the issue is not before the Board.


ORDER

A rating in excess of 10 percent for left knee strain is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


